Name: Council Regulation (EEC) No 3148/83 of 4 November 1983 derogating from Regulation (EEC) No 2915/79 in respect of the application of annual tariff quotas, for certain types of cheese, allotted to Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 83 Official Journal of the European Communities No L 309/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3148/83 of 4 November 1983 derogating from Regulation (EEC) No 2915/79 in respect of the application of annual tariff quotas , for certain types of cheese , allotted to Finland with the aim of developing reciprocal trade ; whereas, to enable the Community to fulfil the undertakings it has made, derogations should be made from the provi ­ sions governing the annual tariff quotas allotted to Finland in respect of the said cheeses, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1206/83 (4), provides in Annex II , point (c), in the first indent under (b), for an annual tariff quota of 2 950 tonnes for Emmentaler, Gruyere , Sbrinz and Bergkase cheeses from Finland ; whereas Finland and the Community have agreed to increase the quota for 1983 and 1984 HAS ADOPTED THIS REGULATION : Article 1 For 1983 and 1984, by way of derogation from Annex II to Regulation (EEC) No 2915/79, the quantity of 2 950 tonnes of cheeses originating in Finland appearing in the first indent under (b) of point (c) is hereby replaced by 3 250 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Council The President C. VAITSOS (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3) OJ No L 329, 24. 12 . 1979, p. 1 . (4) OJ No L 132, 21 . 5 . 1983 , p. 3 .